Exhibit 10.22










Personal & Confidential




September 9, 2015


Mr. Dave Biegger


Dear Dave:


It is my pleasure to offer you the position of Executive Vice President, Chief
Supply Chain Officer (“CSCO”). You will be an Executive Officer of the company
and report directly to me. We will agree on a mutually agreeable start date. The
details of this offer are as follows:


1)
Annual Salary: $500,000 payable bi-weekly, less applicable tax withholding.



2)
Annual Incentive Plan: You will be eligible to participate in the ConAgra Foods
annual incentive program, in accordance with the plan’s provisions as they exist
from time-to-time. Your incentive opportunity will be targeted at 80% of your
annual base salary and be prorated for fiscal 2016 based on the total days you
are employed divided by 365.



3)
Sign-On: You will receive a cash sign-on payment of $325,000, less required
withholdings, payable within 30 days of your start date. Should you voluntarily
terminate your employment within one year of your start date, you will be
responsible for repaying 100% of this amount to the company.



4)
Restricted Stock Units: Upon the approval of the Human Resources Committee of
the Board of Directors (the “HR Committee”), and effective on the first trading
day of the month following your start date, you will receive a grant of
restricted stock units (RSUs) valued at

$600,000, subject to the provisions of the ConAgra Foods, Inc. 2014 Stock Plan
(or a successor plan) (the “Stock Plan”). The total number of RSUs actually
granted will be determined by dividing $600,000 by the average closing market
price of our common stock on the NYSE for the 30 trading days preceding the date
of grant. These RSUs will vest on a graded schedule, with 1/3 vesting each
anniversary of the grant date over a three-year period. Dividend equivalents
will not be earned or paid during the restriction period. Should the company
terminate your employment without Cause prior to the third anniversary of the
date of the RSUs’ grant, 100% of the then unvested RSUs will vest. For purposes
of this award, Cause shall have the meaning set forth in the Change in Control
Agreement referenced in paragraph 9.


5)
Long Term Incentive: You will be eligible to participate in the company’s
executive long term incentive program. All grant recommendations are based upon
individual and company performance and are subject to approval from the HR
Committee. The annual

grant value for this position is currently targeted at $1,200,000.00. For the
current three- year cycle of the program, the value is being delivered in the
form of 50% performance shares, 25% RSUs, and 25% stock options. These awards
will be granted under and are subject to the 2014 Stock Plan, Performance Share
Plan, and form of award agreements in effect at the time of grant.


If you depart the company after age 62 but before achieving retirement
eligibility under the company’s equity programs then, with the approval of the
HR Committee, which will not be unreasonably withheld, (a) option grants
associated with the annual long-term incentive program


Page 1 of 4

--------------------------------------------------------------------------------

Exhibit 10.22


will be amended to provide you the remaining life of the option to exercise; for
the avoidance of doubt, no incremental vesting will be provided; and (b) the
departure will be treated as a position elimination for the purpose of
determining pro-rata vesting of RSU grants made prior to the date of the CSCO’s
notice to the company of his intent to depart and associated with the annual
long-term incentive program.


6)
Relocation Package: You will be eligible for the ConAgra Foods Relocation
Program, commencing on a date that is mutually agreeable, including a Transition
Support payment of $20,000.00, which can be provided within 30 days of your
start date. This is considered compensation and appropriate taxes will be
withheld; however, this payment will be tax assisted (grossed-up).



7)
Vacation: You will be eligible for four weeks of vacation.



8)
Stock Ownership Guidelines: ConAgra Foods believes that senior management stock
ownership demonstrates our commitment to our stockholders. As a member of senior
management, you must maintain ownership of at least 3x (300%) of your annual
base salary. There is no deadline for meeting your ownership guideline, but you
may be limited in the amount of stock you can sell until you meet and maintain
your guideline. In addition, as an executive officer of the company, you will be
subject to insider trading and stock reporting policies, which will be provided
to you in connection with your onboarding to the company.



9)
Change-in-Control: You will be eligible to be a signatory to a Change in Control
Agreement, in the form currently approved by the HR Committee, with benefits
payable at two times (2x) your salary and annual incentive.



10)
Contingency: This offer is contingent upon approval of the HR Committee and
confirmation with your current employer that you are under no restrictions that
would prevent your employment with the company. To the extent such restrictions
exist, we will work with your current employer to tailor your employment so that
it does not conflict with any such restrictions. Once we receive confirmation
that no restrictions exist, or we reach agreement with your current employer
regarding the scope of your employment consistent with any restrictions, and all
other conditions regarding your eligibility for employment have been satisfied,
the terms of this offer will become effective.



11)
Pre-Employment Screening: This offer is contingent upon your successful
completion of our pre-employment drug screening and background screening.





Page 2 of 4

--------------------------------------------------------------------------------

Exhibit 10.22


I look forward to your favorable response, which you can indicate by signing and
returning a copy of this letter.


Sincerely,


 /s/ Sean Connolly


Sean Connolly
Chief Executive Officer
ConAgra Foods, Inc.


Enclosures:     Executive Benefits
Relocation Summary of Benefits and Policy Change of Control Agreement


cc:    Charisse Brock


Page 3 of 4

--------------------------------------------------------------------------------

Exhibit 10.22


Offer Acceptance


I accept this offer of employment. In so doing, I understand and agree that my
employment with ConAgra Foods is at will, that I am not employed for any
specified duration, and that my employment may be terminated by myself, or
ConAgra Foods at any time, with or without cause and with or without notice.






/s/ David Biegger
 
September 10, 2015
 
Signature
 
Date
 





Page 4 of 4